Earl Warren: Harry Hahn against Ross Island Sand & Gravel Company. Mr. Schwab.
Dwight L. Schwab: May it please the Justices of this Honorable Court. The issue that is before the Court here involves the following. An employer ex parte rejects a State Workmen's Compensation Act. His twilight zone employee is injured by reason of his employer's negligence. Now, the employee would have been entitled to workmen's compensation, but for the rejection of the Compensation Act.
Speaker: Oh, I think we'd have some question about that, isn't it?
Dwight L. Schwab: I don't believe so, Your Honor.
Speaker: (Inaudible)
Dwight L. Schwab: The Compensation Act grants to the employee a substitute remedy under these circumstances where the Act had been rejected. Now, the question is, is the employee prevented by the United States Constitution from exercising that substitute remedy? The Oregon Supreme Court says, “Yes. An employee in circumstances like that has no state remedy whatsoever.” In this case, the plaintiff, Harry Hahn worked for the defendant, respondent, Ross Island Sand & Gravel Company. Ross Island Sand & Gravel Company incidentally is an Oregon corporation which operates in the Portland area, dredging up sand and gravel and selling it in the Portland area for commercial purposes. The plaintiff in this case was hurt on March 23rd, 1955. Prior to the injury of the plaintiff, the defendant Ross Island had rejected the State Workmen's Compensation Act. Now, in Oregon, the state act is elected and -- however, where a hazardous occupation is involved, which this was, the employer automatically comes under the Act until he rejects it, but he may reject it at anytime by a very simple method of writing a letter to the Commission saying, “I reject the Act.” Now, in the event the employer of this kind does reject the Act, he is subject, in the event, a workman is injured to an action for negligence with the common defenses of a fellow servant, assumption of risk, contribute -- contributory negligence removed. I think this is rather common in all of the elective acts and there are about 25 elective acts in the United States. He also, in Oregon in addition, the employer who rejects is also subject to an action pursuant to the Employers' Liability Act, the Oregon Employers' Liability Act. Now, both of these sanctions against the rejecting employer are provided for by the Workmen's Compensation Act itself. In other words, the -- instead of the Act, you can say, “If you don't comply with it, you will as a rejecting employer be subject to the following actions in the case you are negligent.” Now --
William J. Brennan, Jr.: Can an employer in Oregon reject the Act as to some of his employees and none as to others?
Dwight L. Schwab: I don't believe so.
William J. Brennan, Jr.: (Voice Overlap) --
Dwight L. Schwab: I think it's one or -- either one way or the other. Now, that's the basis of this action. It's a negligence action based on the Oregon Workmen's Compensation Act, the allegations of the complaint are set out on page two of the record and the employee in this case alleged negligence on the part of the employer and he also alleged violation of the Employers' Liability Act. The case was -- was filed in the Oregon Circuit Court, which is the court of general jurisdiction. The employer in this case answered by alleging that the Longshoremen's and Harbor Workers Act was the exclusive remedy of this employee. And of course, we denied that. It was tried to a jury and there was jury verdict in the amount of $38,242 plus cost and judgment was entered on that verdict. The employer then moved for judgment notwithstanding the verdict on the grounds that the Longshoremen Act was the exclusive remedy. The trial court granted that motion and the judgment was set aside on the exclusive grounds that the Longshoremen Act was the exclusive remedy of this employee. We appeal this to the Oregon Supreme Court, which affirmed on the ground, as far as I can get it from the Courts of Opinion. One, the Congress had preempted this field. And two, although the Oregon Supreme Court recognized the twilight zone as being in existence, they held that under the twilight zone, you could only recover pure -- 100% pure compensation and nothing else, just merely workmen's compensation payments. We petitioned for rehearing and that was denied. We petitioned for certiorari to this Court which was granted June 2. Now, the facts of the case are as follows and I think they're important. I'll go into some detail on them. Our contention is that Harry Hahn, the plaintiff here was a twilight zone employee and that the defendant in this case was merely of basic elementary negligence. Now, the reason I say that is this. That there are still some contention in this case that the Oregon Employers' Liability Act places some sort of burden on uniform view of Maritime Law. Now, I want to point out right at the beginning that this employer was guilty of the most basic elementary negligence as the record shows from the undisputed evidence. Now, concerning Ross Island Sand & Gravel Company, as I say Ross Island Sand & Gravel Company was in the sand and gravel business. They've been dredging up sand and gravel for years and selling it commercially in the Portland area. If, Your Honors, would care turn to page 85 of the transcript of record, I think it might possibly help in the understanding of the facts here. There is a -- an exhibit set out, Exhibit Number 4 -- displays Exhibit Number 4. Now, in the middle of -- of Exhibit Number 4, you'll notice the river there, that's the Willamette River. This in the heart of Portland, Oregon. You see the island there, on one part of it, it says Ross. Well, this all Ross Island, including this whole Horseshoe. Down below, it says Hardtack, but actually it's all part of Ross Island, part of it -- it's all Ross Island, part of it is sometimes called Hardtack Island. Now, inside of Ross Island, you'll notice a lagoon and that's where this action all took place. Where you see the X mark in the lagoon, that is the spot where the plaintiff, Hahn, did his regular work. That's where they were dredging. At the place where you see the circle, the zero of the eight circle, that is the spot where Hahn is injured. Now, that circle there is right next to what was know as the rock pressure. That's where all the sand and gravel was taken. When it was dredged up out of the lagoon, it was put through the rock pressure and then it was belted. There was a -- some of these belts, the tramways that took all of the sand and gravel over to the mainland, which you'll notice off to the right. Now, the defendant, Ross Island owns all of Ross Island, including that lagoon area, including everything under the lagoon. They own it in fee simple. It was patented by the United States Government in 1873 and deeded the Ross Island Sand & Gravel Company in 1926. If, Your Honors, will notice that the -- as far as Exhibit 1 is concerned on page 83, there -- it shows Ross Island there with a red circle around it. It stipulated that all of that area, including the lagoon was owned by Ross Island Sand & Gravel Company. You'll notice that the lagoon itself is cul-de-sac. In other words, you can only get in on the north end and there was no other way to get in or out. Now, all of Ross Island Sand & Gravel Company's product came from the lagoon. It was put on a barge where it was dredged up. It was taken over a short distance to the rock pressure, which you'll note there in the lagoon on Exhibit 4 and then there was a conveyor belt where it was taken up to shore. They've done a lot of digging there. They've completely altered Ross Island. If the Court cares to compare Exhibit D which appears on 101 of the record with Exhibit 4, the Court will notice the alterations that have been made in there by Ross Island Sand & Gravel Company. Originally, in 1895, Exhibit D shows that the depths in the lagoon area were some eight or nine feet. Record shows that some depths in the lagoon is now over a 100 feet. Now, the defendant operates this lagoon as it pleases. It has complete jurisdiction over the lagoon. It takes no orders from anyone. There are hundreds of piling driven throughout the lagoon, cement tiers and anchors. They have erected towers for this tramway to take their product to the mainland. If the Court cares to have a close up of those towers, Exhibit 10 on page 87 or Exhibit 89 -- Exhibit 25 on page 89 will give the Court an idea of how they have built these towers right out in the middle of the only entrance to the lagoon. They've built the pressure plant which is very large in the lagoon. They've put hundreds of pilings under that pressure plant. They rent space in the lagoon regularly to log graph. Any of this exhibits here, you'll notice all log graph in the lagoon and that's a very profitable business. They -- they rent so much space in the lagoon at times that it's almost impossible to do anything else in the lagoon, to move around in there to -- even to conduct their dredging operations.
Speaker: What's the thrust of this argument you're making?
Dwight L. Schwab: The trust of it is --
Speaker: What?
Dwight L. Schwab: -- Your Honor -- Your Honor, it is this. We say that the twilight zone case.
Speaker: Is there any dispute about that?
Dwight L. Schwab: Yes, there is. If there were none, I wouldn't be making this argument.
Speaker: Well, that is --
Dwight L. Schwab: The -- the defendant testified at the trial -- the testimony showed at the trial that if anyone attempted to come in to this lagoon with the log graph and refused to pay the going rental rates that they've established that they would eject them and throw them out of the lagoon. The United States Government has established harbor lines clear around this island and kept out the entire lagoon. In other words, they have -- that is outside of the harbor lines, which would have -- which had been established in the Willamette River. The defendant dredges the sand and gravel with no permits from any governmental authority and pays no royalties to anyone. As far as the record is concerned, there is no reason why the company could not completely block off this lagoon by building a dam or chaining it off of blocking it off to anyone else coming here.
Charles E. Whittaker: Are you arguing thereby and you contend to that this were not navigable waters of the United States?
Dwight L. Schwab: No, Your Honor, I'm not making that argument. I have attempted to in the past, but I -- I'm not making that contention. I'm not admitting that these are navigable waters of the United States. I'm merely trying to show that assuming for the purpose of argument that they are, that they are grave technically so and not navigable waters of the Unites States that the Longshore Act was talking about or that the United States -- that the Court was talking about in the Jensen case in particular.
Charles E. Whittaker: Did the Supreme Court of Oregon know that they were navigable waters?
Dwight L. Schwab: The Supreme Court of Oregon said they were navigable waters. I'm merely trying to show what kind of waters they were. That if they navigable waters, they are very technically set and as such whatever goes on in there will make little or no difference as far as the uniformity on Maritime Law is concern. In other words, they are not type of navigable waters that the Jensen case was talking about or concerned about.
Speaker: What you're arguing -- the basis of your position is that this is a twilight case?
Dwight L. Schwab: Yes, Your Honor.
Speaker: And it is. Yes.
Dwight L. Schwab: Now, the plaintiff in this case Hahn --
Charles E. Whittaker: Excuse me.
Dwight L. Schwab: Yes, sir.
Charles E. Whittaker: If it were -- if it is a twilight case, that gives you what? That gives you a choice of law, does it?
Dwight L. Schwab: It's the choice of remedy --
Charles E. Whittaker: Between what?
Dwight L. Schwab: Between states and federal law.
Charles E. Whittaker: Oh, would it be between Compensation Acts.
Dwight L. Schwab: Well, that's the argument of the -- of the defendant in this case, Your Honor. Our argument is that it's a choice between state law and federal law.
Charles E. Whittaker: Sure. But one -- one law that -- that each has to compensation law.
Dwight L. Schwab: Oregon --
Charles E. Whittaker: It's the Oregon Workmen's Compensation Law and Federal Longshoremen's Act.
Dwight L. Schwab: That's right.
Charles E. Whittaker: They both cover the same field except the latter applies only to act -- acting upon navigable waters of the United States. I wonder where the choice of law or the twilight zone business gets this, isn't clear to me just yet.
Dwight L. Schwab: Well, assuming that these are navigable waters of the United States, Your Honor, as the law now stands and as I understand it, we would have to show that this was a case that fell within the twilight zone in order for the Oregon law to apply.
Charles E. Whittaker: The Oregon Workmen's Compensation Law?
Dwight L. Schwab: Yes, sir.
Charles E. Whittaker: What -- all right. Now suppose it did apply, could have applied, it won't reject it, by the employer, won't he?
Dwight L. Schwab: Well, the -- the employer rejected it, but as part of the Oregon Workmen's Compensation Act. Now first, Your Honor, I don't go along with the proposition that the twilight zone and only between, not necessarily between two compensation acts. I say it's a zone setup between state law and federal law and usually, there are two compensation acts, the Longshore Act in one side and the State Compensation Act on the other side. In this case, the employer under its own volition, you know, not only rejected the Compensation Act, but the Compensation Act said, “If you reject this Act, you are then subject to an action for negligence.”
Charles E. Whittaker: Right.
Dwight L. Schwab: And so we have come in here under the Workmen's Compensation Act within action for negligence
Charles E. Whittaker: Well not -- not used -- do you really mean that? That you're covered under the Workmen's Compensation Act from act -- with an acts over negligence?
Dwight L. Schwab: Well, I don't want to get into --
Charles E. Whittaker: The Workmen's Compensation Act doesn't actually create the common law or right for -- or damages from negligence, does it? It just says that you still haven't. That you always haven't.
Dwight L. Schwab: The Court --
Charles E. Whittaker: What was taken away from the Compensation Act?
Dwight L. Schwab: Well, the Compensation Act took it all. It took away the rights of all workers, except the compensation if the employer complied with the Act.
Charles E. Whittaker: Even the clause?
Dwight L. Schwab: Now, if the employer takes an affirmative step and refuses to comply with the Act, then of course, the Act exist. You're entitled to sue for damages with certain defenses removed from under the Employers' Liability Act.
Charles E. Whittaker: That's what? You had your old common law rights with all common law defenses eliminated?
Dwight L. Schwab: That's right. I don't want to get into the semantics or anything like that, but that -- that's what I mean when I say it's pursuant to the Workmen's Compensation. Now, in this case, Hahn was an oiler on a -- on a dredge. I pointed out on Exhibit 4 that X where he did all of his work in the lagoon.This dredge was anchored to shore. He never went outside of the lagoon at any time in connection with his work and the dredge, of course, was merely dredging up sand and gravel for sale. Now, on the day of the jury, he was doing his regular work for several hours and then he was ordered over to the rock pressure which of course is in the lagoon also to do some clean up work. The respondent had brought in to the lagoon on one of its barges from the sandy river which is nearby a hopper. Now, a hopper, I'm sorry I didn't include one in the record here, we have some pictures of it. But a hopper is merely a square object sitting on long legs on which sand and gravel or the sand and gravel is put in the top, a truck drives underneath, a lever is released and the gravel goes into the bed of the truck. It's a method of loading the truck. Now, this hopper was owned also by the respondent. It was brought into the lagoon and by means of a land based crane, they were transferring this hopper from this one barge to another barge tied up right there at the rock pressure. Hahn was told to go over there in connection with this changing the hopper from one barge to another. He got there just as the hopper was being set down on the second barge. This was at night. It was dark. Hahn was then ordered to go up the hopper to the top and release the -- the cable which was attached to the crane and to the hopper so they could get the hopper away from crane. Hahn went up the ladder. He got through to the top practically and suddenly the ladder pulled away from the hopper completely. He fell over backwards, of course, landed on his back and was very seriously injured and the ladder fell on top of him. Now, the evidence shows that he received no warning of the condition of the hopper and that the top of the hopper where the ladder was fastened was so rocking that it just couldn't hold the ladder. It was -- the ladder was nailed which was in violation of safety rules, which of the course of law in Oregon and there's just no question that there was elementary negligence in this case. Hahn has not worked since the injury. Now, the respondent's case is based on the Jensen case and the Jensen case is the basis for which you might say Mr. Hahn's troubles are here. Jensen case of course was decided 1917. After a while, the Jensen doctrine was sought and somewhat by the local concerned rule, but this Court found after a number of years of attempting to split hairs that a lot of hardship was being caused and that it was being required to -- to determine from a factual standpoint, a lot of cases and the Court finally decided that it the should not go any further on that and the twilight zone was born. The Court considered, I believe, and decided not to overrule the Jensen case, although I believe it was seriously considered. But in order to prevent hardship, this Court set up, of course, the twilight zone in which the workmen's choice of remedy, whether the state or federal law was -- the Court said would be upheld. If the workmen went in in this twilight zone, in this area of doubt shows you the state law or federal law, his choice should be upheld. Now, in this case, I don't think there's any question that this employee is -- falls within the twilight zone. I think the Court is familiar with the -- with the facts in the Davis case, the Baskin case, the Morris case and a simple comparison of the facts, I think, will show that this employee did fall within the twilight zone. Furthermore, it was a matter purely of local concern in this case. And even before the twilight zone was setup, this employee could have recovered under the local concerned doctrine. Now, it's true that in this case, the petitioner is not getting pure compensation. But I -- I want to emphasize again that what he was he has asked for in this case was provided by the Compensation Law.
Speaker: That he gets compensation?
Dwight L. Schwab: No, Your Honor.
Speaker: He can't get compensation (Inaudible)
Dwight L. Schwab: He cannot get compensation under the state law because the employer rejected the Act on its own.
Speaker: (Inaudible)
Dwight L. Schwab: But for the rejection of the Act, You Honor, there is no question he could have gotten compensation. No question about it, assuming it falls in the twilight zone. Now, this Court in the Davis case set up -- not set up, but reaffirmed, I should probably say, the presumption of constitutionality of state law. And this is of course is purely a constitutional question. Can Oregon apply its laws in this particular situation? And of course, the Court said in the Davis case, that prima facie, every state is entitled to enforce in its own courts its own statutes lawfully enacted. Now, that -- incidentally, that presumption of constitutionality was not discussed by the Oregon Court in its decision and has not been discussed but the respondent in its briefs. The Oregon Court in its decision relied on cases such as Pennsylvania Railroad Company versus O'Rourke which was decided by this Court some five or six years ago in 330 -- 344 U.S. The O'Rourke case, in our opinion, is completely inapplicable to this situation here. That was purely a case of statutory construction and the Court so stated in Footnote 8 of its opinion, purely statutory construction between two federal acts. This of course is a constitutional question. The Court relied -- the Oregon Court relied on certain language in the O'Rourke case to the effect that New Jersey could not have provided compensation for this injured work on navigable waters. Well, obviously, New Jersey could not have done that because the injured workmen in that case was a railroad worker and of course, there's no question that no state can apply its compensation laws to a railroad worker. I don't -- the Oregon Court is not the only court that has misinterpreted the O'Rourke case. It's been misinterpreted by other courts and the respondent here relies heavily on a -- on a Fifth Circuit Court of Appeals case and filed a supplemental brief in connection with that case, which this case was decided recently. I believe there's a New Jersey case in which the O'Rourke case was also misconstrued. As far as the Fifth Circuit of Appeals is concerned and the Oregon Supreme Court, I think the answer is that those courts do like the twilight zone or the Davis doctrine. It's just a situation of those court not liking that solution. They like the cut and dried proposition that was set out in the Parker versus Motor Boat Sales case where you just draw a straight line. But of course, the Parker case must be construed in connection with the Davis case. Now, under the Davis case, the Court said under the Jensen hypothesis basic conditions are factual. Does the state law interfere with the proper harmony and uniformity of Maritime Law? If the state law does not interfere with proper harmony in uniform with the maritime law, then of course the state has a right to apply its own law. Now, I have been in connection with this case from the beginning. This man was hurt in 1955. I've been through three courts with this case and I'm still unable to figure out how, allowing this injured workman to recover this judgement which he received in the Oregon Court is going to under the facts interfere with the uniformity of Maritime Law. It's argued that the Jensen that -- that under the Oregon Law, under the Employers' Liability Act that there's two high standard of care. Now, there is no higher standard of care than Workmen's Compensation. That's a liability without fault and yet there is not question in the twilight zone, Workmen's Compensation is proper. If the Employers' Liability Act has a lesser standard of care and of course the ludicrous thing about the whole thing is that the case that setup this entire doctrine, the Jensen case, talking about interfering with the uniformity of Maritime Law was based on the Jensen case which was a workmen's compensation statute. And yet, there is no question now that workmen's compensation can be -- laws can be applied. Furthermore, there's a lot situation in Maritime Law where there is a very high standard of care. In fact, liability without fault. And of course, in this case as I pointed out before and I would like to say it again, under the fact, this employer was guilty of plain ordinary -- regarding a variety of negligence. You don't have to go any higher than that.
Speaker: Of course, I want you to (Inaudible) --
Dwight L. Schwab: My answer to that is this, Mr. Justice Harlan. In this case, I don't think that is a valid argument. They make it. I think you're just posing it here as a question. In many situations -- or in some situations possibly, it would be considered to -- to interfere with uniformity and it might be a bad situation to subject an employer to a situation like that where he couldn't protect himself. Now, they cite Gilmore and Black, where Gilmore and Black suggest that there's no twilight zone between the Longshore Act and the Employers Liability -- Federal Employers' Liability Act, the Jones Act and so on. And suggest that the reason is because this Court doesn't want to subject an employer to that -- the difference between a Compensation Act at one end and a jury verdict on the another end, which they can do nothing to protect themselves against. All right, in this case, all the employer has to do is to comply with the Oregon Workmen's Compensation Act which most employers do and he can completely protect himself against any judgement under the employer --
Speaker: You said that's a valid consideration where the employer got the right to go under a state act?
Dwight L. Schwab: I don't think it is, Your Honor. Anytime this employer wants to comply with the Act, he can get the protection of the Act and only have to make compensation payments.
Potter Stewart: Mr. Schwab, the Longshoremen's Federal Workers Compensation Act requires action on the part of the employer too, doesn't it? Doesn't it require that he'd call security?
Dwight L. Schwab: Yes, Your Honor. It does.
Potter Stewart: And it's a misdemeanor not to actually, isn't it?
Dwight L. Schwab: Pardon?
Potter Stewart: It's a misdemeanor not to?
Dwight L. Schwab: That's right.
Potter Stewart: Now, did this -- does the record show that this employer complied with those provisions under the Federal Act?
Dwight L. Schwab: The record shows this employer did comply with the Longshoremen's Act. I might say in that connection now that it's -- it's mentioned, Your Honor, that the argument, remedy against an employer who fails to comply with the Workmen's Compensation Act is practically the same as an employer who fails to comply with the Longshoremen's Act. Both of them are subjected when you -- you mentioned misdemeanor, but in the Longshore Act, he's also subjected to an action for damages, for negligence with all the defense (Voice Overlap)
Potter Stewart: Either that or your common law, as I recollect.
Dwight L. Schwab: Yes, sir. That's right.
Potter Stewart: Well --
Dwight L. Schwab: And all of these common law defenses are taken away from him just like here.
Potter Stewart: Your argument is valid with I believe, the necessity of his complying with both Acts if he wanted to avoid an action against him from which he would be stripped of all his defenses, an action against him in a jury trial.
Dwight L. Schwab: Well, yes, Your Honor. If he fails to comply with the Oregon Workmen's Compensation Act. For the ordinary land-based employee, there is no question he is subjected to this law --
Potter Stewart: The Oregon law.
Dwight L. Schwab: -- we've talked about. Yes. And in the twilight zone, there should be no difference.
Potter Stewart: Now, there is a difference, wasn't it? Because here in the twilight zone, if this is a twilight zone, as I'd say your argument would necessitate his complying with his posting a security under the Federal Act and indicating his willingness to comply under the State Act in order to prevent his being subject to a lawsuit from a jury in which all of his defenses would be taken away from him.
Dwight L. Schwab: Of course, that's the Davis case, Your Honor. That a person in twilight zone is entitled to recover under either Act, whichever --
Potter Stewart: The -- the Davis case affirmed the action of a State in giving state workmen's compensation to Mr. Davis or his -- a plaintiff who fell of the bridge, fell off --
Dwight L. Schwab: Fell off a barge.
Potter Stewart: -- hard -- a long bridge.
Dwight L. Schwab: Yes. He fell off the barge while he was loading steel.
Potter Stewart: Steel.
Dwight L. Schwab: That's what he was doing. And the Court in that case held that if he had indicated that whichever Act he'd applied under, whichever one he -- he asked for, he could have gotten. Now --
Hugo L. Black: In that case, the State of Washington had held that he could not recover.
Dwight L. Schwab: That's right. The State of Washington through four different tribunals had held he could not recover and this Court said he could. Now, on the other hand, in the Parker case where he applied for relief under the Longshore Act and that was a situation that appeared to come under the local concerned doctrine, but in that case where he -- where he required for relief under the Longshore Act. The Circuit Court of Appeals said, “No, it's a local concern.” But this Court reversed and said, “No, that's what he asked for, that's what he is going to get.”
Hugo L. Black: What -- what reasoning did the Court find to be so sure that this man could recover under the -- under the Federal Act?
Dwight L. Schwab: That's what I'd like to know, Your Honor. There's no assurance that this man --
Hugo L. Black: There were quite a number -- quite a number of cases before the Davis case where I should think strong argument could be made that this was one of those mysterious local situations where and wouldn't know whether which one he could recover on.
Dwight L. Schwab: That's the exactly the reason Your Honors decided for setting up the twilight zone because whichever way an injured worker went, the employers who naturally -- or their insurance companies are naturally interested in saving money. They -- they're very clever. They can always find a reason why this is on the other side of the fence. Whichever way this men went, it sometimes take four or five years for them to establish their rights. In this case they say, “Oh, you can get your Longshoremen's benefits.” Well then, we can and maybe we can't. They didn't asked for it. This maybe -- it might go just as far. They'd say, “Oh, no, you should go over on the state side.”
Hugo L. Black: What argument did the Court of Oregon make in deciding the fact that it was plain that it -- have it to satisfy through the Davis opinion that it knew that this would come under the Federal Act.
Dwight L. Schwab: None whatsoever. They just said it did, Your Honor. I -- I don't think they cited any reason for it all and they just categorically set up that -- on their own that -- that if you couldn't get anymore that compensation either because -- and as I said, they used the O'Rourke case pretty much as their authority for that.
Hugo L. Black: May I ask what your Attorney General has to do with the administration of this role?
Dwight L. Schwab: The -- Mr. Lafky is here, Your Honor, and he will explain that. He's -- I'm giving him 10 minutes of my time if -- if that's agreeable. I have only five minutes. I'm going to take only 40 minutes, give Mr. Lafky 10 if that's agreeable. Now, many people are affected by this case. I want to point this out. We show in our brief that 25% to 40% of the workers in this country are not covered by compensation and an awful lot of those people at sometime or another and maybe all the time comes within the twilight zone. You can just let your imaginations run as to all the different situations where all these workers would come in to the twilight zone at sometime or another. Now, just because all of those people are not covered by state compensation, does that mean that they are -- all of them to be completely deprived of all of their state remedies? This case holds that. In Oregon, there is over 2000 miles of navigable waters. Now, some states don't have that much and some have more and there's 100 of employers, small employers, big employers along those navigable waters. Now, all the employees of those people to -- to be -- to be deprived of all their state remedies if they reject the Act of if they aren't covered by the Act. As I say, there's 25% to 40% of the workers in this country that are not covered by any kind of workmen's compensation. A lot of these employers, the small employers, the loggers, the farmers who float their produce down the river and saw it never heard of the Longshoremen's Act. They haven't complied with it. A lot of them wouldn't think they were covered under if they had heard of it. I think it's 30% of the people in this country don't even know who the president of the United States is. Now, workmen's compensation, this Court, I think, everyone agrees and practically is a good thing and there's a lot of non-negligent injuries where people should be covered by workmen's compensation. But employers, some of them, a lot of them, look at it only from a coal dollar and cent standpoint and they like to avoid the expense of taking out workmen's compensation if they can. So, in order to make these employers comply with Compensation Acts, it's necessary to have coercive measures in the Compensation Acts. And that's exactly what they have in the Oregon Act, and the reason that it's put in there is clearly and only to force these employers to comply with the Act. Now, under the decision of the Oregon Supreme Court, the employers are encouraged to reject the Act. Because they can reject the Act and then if they do reject the Act, they don't come under any of the alternate provisions of the sanctions. So it's a good example of a man having his cake after he had already eaten. They can reject the Act and completely avoid liability under state law by rejecting the Act and the Oregon Supreme Court encourages that. I say that the decision of the Oregon Supreme Court is illogical. And if you allow the Oregon Supreme Court's decision to stand, you are allowing an employer to unilaterally make a constitutional determination. In other words, the employer, if he complies with the Oregon Compensation Act, allows his employees -- his employees unconstitutionally come under state law. On the other hand, if this decision stands and that employer rejects the Compensation Act, he is constitutionally deciding that none of his employees are subject to state law and I'd say that is a ridiculous situation. There are over two million industrial accidents a year and any decision like this, which encourages employers to reject Compensation Acts should be scrutinized with a great deal of care because this case encourages an employer to reject the Compensation Act. Now, the United States construction --
Hugo L. Black: (Voice Overlap) -- could give any indication of what cause in this case had been up to date?
Dwight L. Schwab: About the costs?
Hugo L. Black: Cost, yes.
Dwight L. Schwab: The cost?
Hugo L. Black: The cost, court cost.
Dwight L. Schwab: Your Honor, that's --
Hugo L. Black: Is there anything in the record that --
Dwight L. Schwab: It's not -- it's not in the record, but it's tremendous. And Harry Hahn, of course, was injured near four years ago and he has had become clear to this Court just to establish his right to obtain state relief and the only difference between this case and the Davis case is that here there's negligence, in the Davis case, it's compensation.